EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, line 11, the phrase “the right receiving element” is now changed to – the light receiving element --.
In Claim 1, line 15, the phrase “the device” is now changed to – the target detecting device --.


2.	REASONS FOR ALLOWANCE:
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowable because Campbell et al (Pub. No.: US 2020/0256964), Isono (Pub. No.: US 2019/0041500), and David Keilaf et al (Pub. No.: 2022/0050203), takes alone or in combination, fails to teach the target detecting device further comprising a light shielding portion configured to partition the casing into a light projecting space through which the projected light travels and a light receiving space through which the reflected light travels and
configured to block light, the mirror having a first reflecting region which reflects the projected light and a second reflecting region which reflects the reflected light, the first reflecting region and the second reflecting region being located in an identical reflecting surface, and the light shielding portion including: a movable light shielding portion provided on the mirror so as to separate the first reflecting region and the second reflecting region and configured to be movable in conjunction with the mirror; and a fixed light shielding portion fixed to the casing so as to surround the movable light shielding portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campbell et al (Pub. No.: US 2020/0256964) discloses sizing the field of view of a detector to improve operation of a lidar system.
Isono (Pub. No.: US 2019/0041500) discloses laser radar device.
David Keilaf et al (Pub. No.: US 2022/0050203) discloses vary lidar illumination responsive to ambient light levels.

4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636